 In the Matter of AMERICAN HOIST & DERRICK COMPANY, EMPLOYERandLOCAL B-110, INTERNATIONAL BROTHERHOOD or ELECTRICALWORKERS, A. F. L., PETITIONERCase No. 18-RC-366.-Decided January 19, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Clarence A.Meter, hearing officer.The hearing officer's rulings made .at the hear-ing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of electricians, helpers,and apprentices employed in the electrical department at the Em-ployer's St. Paul, Minnesota, plant.The Employer contends that theunit is inappropriate because of the integration of the Employer'soperations, and because of the bargaining history in which theseemployees for several years were part of a broader unit.2 The IAMILodge No. 459, International Association of Machinists, herein called IAM, was grantedintervention.2Since 1937,these employees have been represented by the IAM in a unit which originallyincluded all the Employer's production and maintenance employees,except the molders whowere separately represented.Subsequently,the Employer's patternmakers and powerhous2employees were carved out of this unit, and have been separately represented.The Em-ployer's timekeepers and truck drivers are also separately represented.The Employer'sbrief asserts that-the IAM unit is composed of employees who are directly engaged in theassembly of the Employer'sproducts.We find, however,that the unit also containsmachinists who do not perform assembly operations.88 NLRB No.56.219 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso contends that the proposed unit is inappropriate, but advancesno reasons in support of its position.The Employer manufactures heavy hoisting machinery and equip-ment at its plants in St. Paul, Minnesota, and South Kearney, NewJersey.Only the St. Paul plant is involved in this proceeding.Approximately 900 production employees are employed at this plantin approximately 56 departments and 29 shops or sections.The plantconsists of 15 buildings situated on an 18-acre tract.The Employer'sproducts include locomotive cranes and revolver cranes which are usedby the Navy, by steel mills, railroads, public utilities, and by manu-facturers of heavy materials.While the basic component parts ofthese machines are of standard types and sizes, most of the finishedproducts vary as to size and detail to conform to customers' specifica-tions.The construction of these machines usually takes 3 or 4 months,and sometimes longer.For these reasons, the Employer at the hearingdescribed its plant as an "engineering shop," as distinguished from a"production shop" which manufactures large quantities of identicalproducts through repetitive operations.3Assembly of heavy equipment takes place in the structural andrevolver shops which are in adjoining buildings, and in the crane shopwhich is separated from these shops by other plant buildings and byan overhead highway which traverses the plant grounds.Variousstructures are simultaneously built in these shops and are brought tothe revolver shop for final assembly.Several groups of employees,including electricians, steam fitters, machinists, grinders, welders,and painters are engaged in these operations.The work of thesegroups is synchronized as to the place and order in which they performtheir special operations.At times they work together, but frequentlytheir activities occur at different intervals, the work of one groupfollowing in sequence upon the completion of the work of anothergroup.There is no evidence that these groups perform their dutiesdirectly under a single over-all supervisor in charge of assemblyoperations.There are 14 employees in the electrical department, supervised bya foreman who is a master electrician. Included among these em-ployees are 4 journeymen electricians,4 3 class "B" electricians,5 53 In terms of dollar sales,production of specially fitted heavy machinery constitutes 60percent of the Employer's production.* The Employer requires that its journeymen electricians be licensed or have completedan apprenticeship.The apprenticeship program in force in the electrical department isconducted in cooperation with the Minnesota Apprenticeship Council.Although thiscourse varies to some extent from the Council's standard course, the basic subjects arethe same.An apprentice who completes the Employer's course receives the same certifl-Cate issued by the Council to all other electrical apprentices.6These are advanced helpers. AMERICANHOIST & DERRICK COMPANY.221helpers, 1 apprentice, and 1 stockman.These employees performvarious types of electrical work, including the wiring of all electricalapparatus installed on the Employer's products, maintenance, andrepair of electrical equipment throughout the plants and some elec-trical construction work.7The percentage of time devoted to eachof these types of work is disputed, but it is clear that a substantialpart of the work of these employees consists of other than productionduties.8Most of the wiring of electrical apparatus is performed onthe heavy equipment assembled in the structural, crane, and revolvershops, in conjunction with the other employees engaged in assemblyoperations.In preparation for this work, the electrical employeesspend a considerable amount of time in the electric shop,9 where theybend and cut conduits and wires and build control panels which theylater install on the Employer's products.The electrical employees arefrequently assigned to different duties during each day, dependingupon the needs of the several plant departments for electrical services.Although the Employer does not ordinarily remove electricians fromassembly operations before they are completed, there have been occa-sions when they have been taken off these duties for other assignments.Occasionally an electrician is sent to the field for several days tocorrect deficiencies in the electrical system of the Employer's prod-ucts.The helpers and the apprentice usually work with a journeymanelectrician.Occasionally they work by themselves, but at such timesthey are specifically instructed in their duties by the foreman.It appears that the duties of these employees are those of electricalcraftsmen and that they work with the same tools and many of thematerials ordinarily used by the craft.Moreover, some of their dutiesdemand the skill and experience of journeymen electricians. It alsoappears that, although the Employer's operations are to some extentspecialized, the functions of the electricians are generally similar tothose performed by journeymen in the electrical trade.9There are 1,100 electric motors in the plant which power the Employer's machinery.Some of these motors are repaired each day.Only a journeyman electrician is permittedto turn off the electric power before these motors are removed and taken to the electricshop for repairs.The electrical employees also repair and replace switches, power lines,and transformers, and install and service the electric clocks In the plant.4Construction jobs include ordinary wiring for lighting, running lines from electricallypowered machines to sources of electricity, wiring for electric steam heaters, and installa-tion of buzzer systems for interoffice communications.The Employer sought to prove thatelectrical construction work is performed by outside contractors.However, the recordshowsonlyone instance, in August 1949, when a contractor spent approximately 3 weeksat the plant installing power lines.8The Employer produced time records which purport to show that approximately two-thirds of their time is spent on assembly operations.Several of the electricians, however,testified that their time is equally apportioned among assembly, maintenance, and con-struction duties.9The electric shop is separately located on a balcony in the building which houses thethane shop. It was estimated by some of the electricians that they spend from 33%to 40 percent of*their time working in this shop. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe electrical department employees are supervisedonly by theirown foreman,whether theyare working on assembly operations, in theelectric shop,or in other parts of the plant.Theyhave separatedepartmental seniority.Althoughinterdepartmental transfers arepermitted in the plant,the record shows only one transfer involvingthe electrical department 10There is no other evidence of interchangebetween these employees and any others.The Employer relies upon our decisions in several cases 11 involvingassembly line operations, in support of its contention that its opera-tions are so highly integrated as to preclude severance of the electricalemployees.It is apparent,however, that the Employer does notmanufacture its products on the basis of a continuous assembly lineoperation.As noted above,the Employer's products vary accordingto customers'specifications,are assembled in stages in several sepa-rately located buildings,and are not mass-produced,but requireseveralmonths for completion of their assembly.Moreover, theelectrical employees are not regularly stationed in production depart-ments performing routine and repetitive operations under productionsupervisors.On the contrary,the record clearly shows that theyfrequently work at various locations performing maintenance andconstruction as well as productionduties.Allthese duties are per-formed under their own departmental foreman despite some com-mingling with other craft employees.Accordingly,we reject theEmployer's'contention.We find thatthe employees in the proposed unit constitute a homo-geneous, identifiable craft group that may appropriately be repre-sented in a separate unit notwithstanding the bargaining history inwhich theywere part of a broader unit 12However,as the continuedinclusion of these employeesin the existingIAM unit may also beappropriate,we shall not make any final determination at this timeof the appropriate unit, but shall first ascertain the desires of theseemployees in the election hereinafter directed.There remains for consideration the inclusion or exclusion of thestockmanin the electrical department.None of the parties heretotakes any position'regarding this employee.The stockman works inthe electric shop office and is in charge of the electrical stockroom.He orders supplies, obtains tools and materials for the electrical em-"This occurred in 1941 when one of the electricians transferred from the carpenter shopto the electrical department as a helper.11Cf:Dodge San Leandro Plant,80 NLRB 1031;GeneralMotors Corporation,FisherBody Division-Van Nuys Plant,79NLRB 341;Ford Motor Company(Maywood Plant),78 NLRB 887.12Todd Shipyards Corporation,Repair Division,80 NLRB 382;Waterman SteamshipCorporation,78 NLRB 20;The Turbine Engineering Company, 73NLRB 163; Cf.IndianaLimestone Company, Inc.,83 NLRB 1124. AMERICAN HOIST & DERRICK COMPANY223ployees, and keeps records and inventories.He does not perform anyelectrical duties.As the duties and skills of this employee differsubstantially from those of the electrical employees, we shall excludehim.We shall direct that an election by secret ballot be held among allelectricians, helpers, and apprentices, in the electrical department atthe Employer's St. Paul, Minnesota, plant, excluding the stockman,the foreman, and all other supervisors as defined in the Act. If, inthis election, these employees select the Petitioner, they will be takento have indicated a desire to constitute a separate bargaining unit.DIRECTION OF ELECTION 13As part of the investigation to ascertain representatives for the.purposes of collective bargaining with the Employer, an election by-secret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National RelationsBoard Rules and Regulations, among the employees in the votinggroup described in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid payroll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether they desireto be represented, for purposes of collective bargaining, by LocalB-110, International Brotherhood of ElectricalWorkers, A. F. L.13The Intervenor's compliance with Section 9 (b) of the Act having lapsed since the hear-ing in this matter, the Regional Director is herewith instructed to delete the Intervenor's%name from the ballot in the election directed herein if the Intervenor has not, within 2weeks from this date,renewed its compliance.No election shall be scheduled within the-2-week period allowed until and unless compliance has been determined.[By Order dated January 26, 1950,the Board has granted the Intervenor permission to,withdraw its name from the ballot.]